Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/ has been entered. The applicant has amended the claims. Amendments overcome prior 112(b) rejections to the claims. The prior 112(b) rejections are withdrawn. New grounds of rejection are necessitated by amendment. 

Status of Claims
Claims 19-24 are added. Claims 1-18 are canceled. Claims 19-24 remain for examination, wherein claims 19 and 24 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 19 is rejected for indefiniteness due to the limitation “under an atmosphere made to be in a state of an inert gas” (claim 19, line 4). It is not clear what made to be in a state of an inert gas means. It is not described in the claims nor the instant specification. It is not clear if the state made is referring to a distinct state of matter, to the state of the gas around the titanium or titanium alloy, or to the atmosphere in the oven in which the titanium or titanium alloy is placed is an inert gas atmosphere. 
Claim 19 is further rejected for indefiniteness due to the limitation “an atmosphere which has been made to be in a state of a mixed gas including an inert gas and hydrogen gas” (claim 19, lines 5-7). It is not clear what made to be in a state of a mixed gas means. It is not described in the claims nor the instant specification. It is not clear if the state made is referring to a distinct state of matter, to the state of the gas around the titanium or titanium alloy, or to the atmosphere in the oven in which the titanium or titanium alloy is placed is a mixed gas atmosphere. 
Claim 19 is further rejected for indefiniteness due to the limitation “under an atmosphere made to be in a state of an inert gas” (claim 19, line 11). It is not clear what made to be in a state of an inert gas means. It is not described in the claims nor the instant specification. It is not clear if the state made is referring to a distinct state of matter, to the state of the gas around the titanium or titanium alloy, or to the atmosphere in the oven in which the titanium or titanium alloy is placed is an inert gas atmosphere. 
Claims 20-23 are indefinite as well, from their dependency on indefinite claim 19.  
Claim 21 is rejected for indefiniteness due to the limitations “making the atmosphere to be in a state of the mixed gas including the inert gas and the hydrogen gas by additionally introducing the inert gas after the first step” (claim 21, line 2). It is not clear what making the atmosphere to be in a state of a mixed gas means. It is not described in the claims nor the instant specification. It is not clear if making the state is referring to a distinct state of matter, to the state of the gas around the titanium or titanium alloy, or to the atmosphere in the oven in which the titanium or titanium alloy is placed is a mixed gas atmosphere.
Claim 23 is rejected for indefiniteness due to the limitations “making the atmosphere to be, from the state of the mixed gas, in the state of the inert gas by additionally introducing the inert gas after the second step” (claim 21, lines 2-3). It is not clear what making the atmosphere to be in a state of an inert gas means. It is not described in the claims nor the instant specification. It is not clear if making the state is referring to a distinct state of matter, to the state of the gas around the titanium or titanium alloy, or to the atmosphere in the oven in which the titanium or titanium alloy is placed is an inert gas atmosphere.
Claim 24 is rejected for indefiniteness due to the limitation “under an atmosphere made to be in a state of an inert gas” (claim 24, line 4). It is not clear what made to be in a state of an inert gas means. It is not described in the claims nor the instant specification. It is not clear if the state made is referring to a distinct state of matter, to the state of the gas around the titanium or titanium alloy, or to the atmosphere in the oven in which the titanium or titanium alloy is placed is an inert gas atmosphere. 
Claim 24 is further rejected for indefiniteness due to the limitation “an atmosphere which has been made to be in a state of a mixed gas including an inert gas and hydrogen gas” 
Claim 24 is further rejected for indefiniteness due to the limitation “under an atmosphere made to be in a state of an inert gas” (claim 24, line 11). It is not clear what made to be in a state of an inert gas means. It is not described in the claims nor the instant specification. It is not clear if the state made is referring to a distinct state of matter, to the state of the gas around the titanium or titanium alloy, or to the atmosphere in the oven in which the titanium or titanium alloy is placed is an inert gas atmosphere. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-21, and 23-24 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Shibuya et al. (US-6221173-B1, hereinafter Shibuya).
 claim 19, Shibuya teaches a hardening treatment process of a titanium or titanium alloy from the surface (abstract). Shibuya further teaches a method of providing a titanium or titanium alloy with superior in the quality of appearance, and having a hardness sufficient to withstand large impact (col. 1, lines 56-60) which meet the preamble of the claim. 
With regards to the limitation in the first step of “under an atmosphere made to be in a state of an inert gas”, it is rejected for indefiniteness as stated above. It is interpreted to mean that the first heat step is conducted under an inert gas atmosphere. 
Shibuya further teaches that it is desirable to apply the heating process under reduced pressure conditions where the vacuum vessel is evacuated to a degree of vacuum, or where an inert gas is, fed into the vacuum vessel after the vacuum vessel is evacuated to a degree of vacuum (col. 3, lines 49-57). Shibuya further teaches that during heating process the annealing treatment heating range is to 650 to 830 ° C (claim 3) which reads on the first step.
With regards to the limitation “an atmosphere which has been made to be in a state of a mixed gas including an inert gas and hydrogen gas”, it is rejected for indefiniteness as stated above. It is interpreted to mean that a mixed gas containing oxygen, hydrogen and inert gases is introduced into the oven where the hardening treatment is occurring, based on the instant specification ([0076]). 
Shibuya further teaches a hardening treatment process comprising steps of feeding a mixed gas consisting primarily of nitrogen with a trace of oxygen component into the vacuum vessel and heating such that oxygen is diffused into the interior of the titanium or titanium alloy from the surface (col. 3, lines 4-13); and that various gasses containing oxygen can be utilized as a source of the trace of oxygen component contained in the mixed gas including hydrogen gas 
Please note, the limitation “to diffuse oxygen into a portion of the titanium or titanium alloy at which the hardened layer is to be formed” is treated as a statement of intended use. During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations. Applicant is directed to MPEP 2103(C).  
With regards to the limitation in the third step of “under an atmosphere made to be in a state of an inert gas”, it is rejected for indefiniteness as stated above. It is interpreted to mean that the third step is conducted under an inert gas atmosphere. 
Shibuya further teaches a cooling process whereby the titanium or titanium alloy is cooled to room temperature after the hardening treatment process and that the cooling process may preferably be performed in an atmosphere of an inert gas (col. 5, lines 12-31) which reads on the third step.
Please note, the limitation “into which the oxygen has been diffused” is treated as a statement of intended use. During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation 
Regarding claim 20, note that the claim only requires the addition of further oxygen gas after prior hydrogen gas present. Furthermore, given a broadest reasonable interpretation, a predetermined period could mean any length of time, filling with a mixed gas of oxygen and hydrogen would meet the limitation.
Shibuya teaches that the mixed gas can contain hydrogen gas (col. 4, lines 3-8). Shibuya further teaches a process of feeding a mixed gas consisting primarily of nitrogen with a trace of oxygen component into the vacuum vessel (col. 3, lines 5-6).  Shibuya’s feeding a mixed gas containing oxygen and hydrogen reads the limitation.  
Regarding claim 21, note that the claim only requires the addition of further inert gas and filling with a mixed gas containing an inert gas would meet the limitation.
Shibuya teaches that the mixed gas can contain hydrogen gas (col. 4, lines 3-8). Shibuya further teaches a process of feeding a mixed gas consisting primarily of nitrogen with a trace of oxygen component into the vacuum vessel (col. 3, lines 5-6).  Shibuya’s feeding a mixed gas containing nitrogen meets the limitation.
Regarding claim 23, with regards to the limitation “making the atmosphere to be, from the state of the mixed gas”, it is rejected for indefiniteness as stated above. It is interpreted to mean that the third step is conducted under an inert gas atmosphere. 
Shibuya further teaches a cooling process whereby the titanium or titanium alloy is cooled to room temperature after the hardening treatment process and that the cooling process may preferably be performed in an atmosphere of an inert gas, more specifically, in the 
Regarding claim 24, Shibuya further teaches titanium or titanium alloy member and surface treatment method therefor (title) which meets the preamble limitation. 
The rest of the claim is rejected for the same reasons as state above in claim 19. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya.
Regarding claim 22, Shibuya does not explicitly describe introduction and stoppage of the hardness treatment gas. However, Shibuya teaches the mixed gas containing nitrogen, oxygen and hydrogen is added into the vacuum vessel, heated while adjusting the internal pressure of the vacuum vessel to 0.2 Torr while substantially maintaining the temperature at which the hardening treatment process was applied (col. 10, lines 59-65). 
It would be obvious to one of ordinary skill in that art that the limitation of “introducing and a stoppage of the introducing of the hardening treatment gas are repeatedly performed” would have naturally flow from Shibuya teaching that during the hardness treatment the internal pressure was adjusted to be maintained at 0.2 Torr while at a constant temperature in Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered and given appropriate weight. The applicant’s rewriting of the claims has corrected the prior 112(b) rejections, however new 112(b) rejections are present as noted in the above 112(b) rejections.

    PNG
    media_image1.png
    438
    541
    media_image1.png
    Greyscale

In response to the above applicant’s argument, while Shibuya does not literally state the above second step, Shibuya does teach a second step after the first step of: “(2) a hardening 
With regards to the hydrogen gas being already present in the atmosphere and that the methods of claims 19 and 24 can prevent rapid accumulation of oxygen gas dissolved in solid solution at the surface of the titanium or titanium alloy, and that accordingly these methods of claims 19 and 24 can prevent thickening of a hardened layer; the arguments presented are not commensurate in scope with what is claimed. In this case, the claims are silent with regards to the thickness of the hardening layer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734